Citation Nr: 0706448	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  04-32 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1955 
to March 1977.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a January 2003 rating decision by 
the Montgomery, Alabama Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
appellant's claims for service connection for the veteran's 
cause of death and eligibility to Dependents' Educational 
Assistance.


FINDINGS OF FACT

1.  The veteran's death certificate states that he died on 
September [redacted], 2002 with lactic acidosis as the primary cause 
of death with hepatic and acute renal failure, and cirrhosis 
as underlying causes of death.

2.  In August 1976, the veteran's service medical records 
(SMRS) show he was hospitalized and received two blood 
transfusions.

3.  Blood transfusions are a known cause of Hepatitis C.

4.  The veteran was diagnosed with Hepatitis C with cirrhosis 
in 2000.

5.  A VA medical expert concluded that the veteran's death is 
related to his military service.
CONCLUSION OF LAW

Service connection for the cause of the veteran's death, to 
include entitlement to dependents' educational benefits 
pursuant to 38 U.S.C.A. Chapter 35, is warranted.  38 
U.S.C.A. §§ 1110, 1310, 3500 et seq.,  5103 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.312, 3.807 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Having considered the appellant's contention in light of the 
record and the applicable law, the Board will grant the 
benefit sought under the "benefit-of- the-doubt" rule, 
which provides that where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the claimant is to prevail upon the issue.  Ashley 
v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. 
Brown, 7 Vet. App. 204, 206-207 (1994).

Service Connection for Cause of Death

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2006).

The appellant is entitled to the benefit-of-the-doubt where 
the evidence in favor of service connection and against 
service connection is in equipoise.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2006) Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990); see also Ortiz v. Principi, 274 F.3d 1361, 
1365-66 (Fed. Cir. 2001).  The determination as to whether 
the requirements for service connection are met is based on 
an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  38 U.S.C.A. § 
7104(a); 38 C.F.R. § 3.303(a) (2006).  Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim.  If 
so, the claim is denied.  If the evidence supports the claim 
or is in equal balance, the claim is allowed.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102 (2006); Ortiz, 274 F.3d at 1365-66.

In this case, the most pertinent evidence to the issue of 
whether the veteran's death is related to service is the 
August 2006 VA medical opinion that requested by the 
undersigned Veteran's Law Judge following a June 2005 Travel 
Board hearing.  This opinion, authored by Dr. S.D. at 
Northern Arizona VA Health Care System begins with a summary 
of the causes of death listed on the veteran's death 
certificate.  She noted that the veteran died due to lactic 
acidosis as the primary cause of death with hepatic and acute 
renal failure, and cirrhosis noted as underlying causes of 
death.  She then notes that the SMRS show he was hospitalized 
in August 1976 and received two blood transfusions.  His SMRS 
describe the veteran has having had a fever of 105 degrees, 
profound cervical lymphadenophathy, ulcerative exudate of 
tonsillitis and pharyngitis, splenomegaly with abnormal liver 
function tests and hemolytic anemia.  Dr. S.D. states that 
blood transfusions are a known cause of Hepatitis C; however, 
in 1976, the veteran would not have been able to be diagnosed 
with this disorder, as identification of the virus had not 
yet occurred.  She also commented that screening for the 
virus in blood products did not begin until much later.  The 
veteran was not diagnosed with Hepatitis C with cirrhosis 
until 2000.  

The veteran's cause of death was lactic acidosis due to 
multi-organ failure including hepatic and renal failure which 
was due to the hepatorenal syndrome.  Dr. S.D. concluded that 
the veteran's cirrhosis and subsequent hepatic failure were 
due to his hepatitis C-induced cirrhosis and that it is most 
likely that the hepatitis C infection resulted from the two 
blood transfusions in 1976 during the episodes of hemolytic 
anemia.  This led to progressive liver cirrhosis, as it is 
frequently known to do, which then led to the hepatic and 
renal failure, resulting in lactic acidosis, which then 
resulted in the veteran's death.  This opinion was based on a 
complete review of the claims file.  No contrary opinion is 
of record.  Moreover, there is no evidence of cardiovascular 
or renal disorders in service.  Thus, the evidence is in 
equipoise and the benefit-of-the-doubt doctrine applies.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2006); Ortiz, 274 F.3d 
at 1365-66.

Educational Assistance Benefits

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having service-connected disability evaluated as total 
and permanent in nature.  38 U.S.C.A. §§ 3500, 3501(a)(1) 
(West 2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2006).

In this case, the Board determined that the veteran died of a 
service-connected disability.  Accordingly, the appellant is 
considered an eligible to receive educational benefits.  38 
U.S.C.A. § 3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807 
21.3021(a)(2006).

In view of the favorable decision on the claims on appeal, 
any notification or assistance deficiency by VA represents 
nothing more than harmless error and there is no prejudice in 
adjudication of the appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

Service connection for the cause of the veteran's death is 
granted.

Entitlement to Survivors' and Dependents' Educational 
Assistance under 38 U.S.C.A, Chapter 35 is granted.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


